SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* ORBIT INTERNATIONAL CORP. (Name of Issuer) Common Stock, par value $0.10 per share (Title of Class of Securities) 685559-30-4 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) þRule 13d-1(c) oRule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 685559-30-4 1 NAMES OF REPORTING PERSONS Dennis Sunshine 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States 5 SOLE VOTING POWER NUMBER OF SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 7 SOLE DISPOSITIVE POWER REPORTING PERSON WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.3%1 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 1Based on 4,732,695 shares of common stock outstanding on August 14, 2011, as disclosed in the issuer’s Form 10-Q for the quarter ended June 30, 2011 filed with the U.S. Securities and Exchange Commission on August 15, 2011. Item1. (a) Name of Issuer ORBIT INTERNATIONAL CORP. (b) Address of Issuer’s Principal Executive Offices 80 Cabot Court, Hauppauge, New York 11788 Item2. (a) Name of Person Filing This statement is being filed by and on behalf of Dennis Sunshine. (b) Address of Principal Business Office or, if none, Residence The address of the principal business office of Dennis Sunshine is 35 Kettlepond Road, Jericho, New York 11753. (c) Citizenship United States (d) Title of Class of Securities Common Stock, par value $0.10 per share (e) CUSIP Number 685559-30-4 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is: (a) o A Broker or dealer registered under Section15 of the Act (15 U.S.C. 78o); (b) o A Bank as defined in Section3(a)(6) of the Act (15 U.S.C. 78c); (c) o An insurance company as defined in Section3(a)(19) of the Act (15 U.S.C. 78c); (d) o An investment company registered under Section8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d- 1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with §240.13d- 1(b)(1)(ii)(G); (h) o A savings associations as defined in Section3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under Section3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) o A group, in accordance with §240.13d-1(b)(1)(ii)(K). Item4. Ownership. (a) Amount beneficially owned: See Item9 on the cover page(s) hereto. (b) Percent of class: See Item11 on the cover page(s) hereto. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: See Item5 on the cover page(s) hereto. (ii) Shared power to vote or to direct the vote: See Item6 on the cover page(s) hereto. (iii) Sole power to dispose or to direct the disposition of: See Item7 on the cover page(s) hereto. (iv) Shared power to dispose or to direct the disposition of: See Item8 on the cover page(s) hereto. Item5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following. Item6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not Applicable Item8. Identification and Classification of Members of the Group Not Applicable Item9. Notice of Dissolution of Group Not Applicable Item10. Certifications By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. /s/ Dennis Sunshine Dennis Sunshine Date: September 6, 2011
